Exhibit 10.3




ASSUMPTION AGREEMENT FOR VR HOLDINGS, INC.

THIS Agreement is made by and between VR HOLDINGS, INC., a Delaware corporation
(“VR Holdings”) and LITIGATION DYNAMICS, INC. a Texas corporation (“LDI”), who
agree as follows:

WHEREAS, on September 24, 2012, VR Holdings, LDI, J. Michael Moore, Zane
Russell, CapNet Securities Corporation, a Texas corporation, John E. Baker,
Deohge Corp., a Maryland corporation, Pamela Lapides, The Cancer Foundation,
Inc., a Maryland corporation, John Foster Woods, and Barry L. Dahne executed
that certain Separation Agreement (the “Separation Agreement”); and

WHEREAS, any capitalized terms used herein shall have the same meaning as used
in the Separation Agreement; and

WHEREAS, pursuant to the Separation Agreement, VR Holdings agreed to assume and
agree to pay all of the VR Holdings Liabilities;

NOW, THEREFORE, in consideration of the foregoing and the following mutual
covenants and agreements, the Parties agree as follows:

1.

Assumption of VR Holdings Liabilities.  Pursuant to Paragraph 2(a) of the
Separation Agreement, as of and after the Distribution Time, VR Holdings shall,
as between LDI, assume and be responsible for all VR Holdings Liabilities,
regardless of when or where such VR Holdings Liabilities arose or arise, or
whether the facts on which they are based occurred prior to or subsequent to the
date hereof, regardless of where or against whom such VR Holdings Liabilities
are asserted or determined or whether asserted or determined prior to, at or
after the date hereof, and regardless of whether arising from or alleged to
arise from negligence, recklessness, violation of statute or Law, fraud or
misrepresentation, breach of contract or other theory, by any member of VR
Holdings or LDI or any of their respective directors, officers, employees,
agents, or Affiliates

2.

Indemnification by VR Holdings.  VR Holdings, individually and for its assigns,
predecessors, successors, joint venturers, personal representatives,
stockholders, officers, directors, employees, underwriters, attorneys, and
trustees, and any other Person at interest therewith, shall hold harmless and
indemnify LDI, its stockholders, officers, directors, employees, underwriters,
attorneys, and trustees, and any other Person at interest therewith, from and
against any and all claims, demands, debts, expenses, including court costs or
attorney’s fees, dues, liens liabilities, cause or causes of action, whether
statutory, in contract, express or implied, either at law or in equity,
including quantum meruit, or in tort, as well as any other kind or character of
action with respect to the VR Holdings Liabilities now held, owned or possessed
by anyone in whole or in part, or which anyone may claim to hold or which anyone
hereafter may claim to hold, for, on account of, or growing out of, related to
or concerning, whether directly or indirectly, proximately or remotely, the VR
Holdings Liabilities.

3.

Mediation and Arbitration.  All disputes arising or related to this Agreement
must exclusively be resolved first by mediation with a mediator selected by the
Parties, with such mediation to be held in Houston, Texas.  If such mediation
fails, then any such dispute shall be resolved by binding arbitration under the
Commercial Arbitration Rules of the American Arbitration Association in effect
at the time the arbitration proceeding commences, except that (a) Texas law and
the Federal Arbitration Act must govern construction and effect, (b) the locale
of any arbitration must be in Houston, Texas, and (c) the arbitrator must with
the award provide written findings of fact and conclusions of law.  Any Party
may seek from a court of competent jurisdiction any provisional remedy that may
be necessary to protect its rights or assets pending the selection of the
arbitrator or the arbitrator’s determination of the merits of the controversy.
 The exercise of such arbitration rights by any Party will not preclude the
exercise of any self-help remedies (including without limitation, setoff rights)
or the exercise of any non-judicial foreclosure rights.  An arbitration award
may be entered in any court having jurisdiction.





1




4.

Attorneys’ Fees.  In the event that it should become necessary for any Party
entitled hereunder to bring suit against any other Party to this Agreement for a
breach of this Agreement, the Parties hereby covenant and agree that the Party
who is found to be in breach of this Agreement shall also be liable for all
reasonable attorneys’ fees and costs of court incurred by the other Parties.
 Provided, however, in the event that there has been no breach of this
Agreement, whether or not the transactions contemplated hereby are consummated,
each Party shall bear its own costs and expenses.

5.

Benefit.  All the terms and provisions of this Agreement shall be binding upon
and inure to the benefit of and be enforceable by the Parties hereto, and their
respective heirs, executors, administrators, personal representatives,
successors and permitted assigns.

6.

Notices.  All notices, requests, demands, and other communications hereunder
shall be in writing and delivered personally or sent by registered or certified
United States mail, return receipt requested with postage prepaid, or by
telecopy or e-mail, if to VR Holdings, addressed to Mr. John E. Baker at 1615
Chester Road, Chester, Maryland 21619, telephone (443) 519-0129, telecopier
(239) 384-9437, and e-mail john.baker@inwaretechnologies.com; and if to LDI,
addressed to Mr. Zane Russell at 925 South Mason, Suite 375, Katy, Texas 77450,
telephone (713) 893-1821, and email zrussell@litdyn.com.  Any Party hereto may
change its address upon 10 days’ written notice to any other Party hereto.

7.

Construction.  Words of any gender used in this Agreement shall be held and
construed to include any other gender, and words in the singular number shall be
held to include the plural, and vice versa, unless the context requires
otherwise.

8.

Waiver.  No course of dealing on the part of any Party hereto or its agents, or
any failure or delay by any such Party with respect to exercising any right,
power or privilege of such Party under this Agreement or any instrument referred
to herein shall operate as a waiver thereof, and any single or partial exercise
of any such right, power or privilege shall not preclude any later exercise
thereof or any exercise of any other right, power or privilege hereunder or
thereunder.

9.

Cumulative Rights.  The rights and remedies of any Party under this Agreement
and the instruments executed or to be executed in connection herewith, or any of
them, shall be cumulative and the exercise or partial exercise of any such right
or remedy shall not preclude the exercise of any other right or remedy.

10.

Invalidity.  In the event any one or more of the provisions contained in this
Agreement or in any instrument referred to herein or executed in connection
herewith shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality, or unenforceability shall not
affect the other provisions of this Agreement or any such other instrument.

11.

Headings.  The headings used in this Agreement are for convenience and reference
only and in no way define, limit, amplify or describe the scope or intent of
this Agreement, and do not affect or constitute a part of this Agreement.

12.

No Third-Party Beneficiary.  Any agreement to pay an amount and any assumption
of liability contained in this Agreement, express or implied, shall be only for
the benefit of the Parties hereto and their respective successors and assigns
(as herein expressly permitted), and such agreements and assumptions shall not
inure to the benefit of the obligees or any other Party, whomsoever, it being
the intention of the Parties hereto that no one shall be or be deemed to be a
third-Party beneficiary of this Agreement.

13.

Time of the Essence.  Time is of the essence of this Agreement.

14.

Incorporation by Reference.  All agreements, exhibits, attachments, and
schedules referred to or included herein constitute integral parts to this
Agreement and are incorporated into this Agreement by this reference.





2







15.

Multiple Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  A facsimile transmission
or PDF copy of this signed Agreement shall be legal and binding on all Parties
hereto.

16.

Law Governing; Jurisdiction.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Texas, without regard to any
conflicts of laws provisions thereof.  Each Party hereby irrevocably submits to
the personal jurisdiction of the United States District Court located in Harris
County, Texas, as well as of the Courts of the State of Texas in Harris County,
Texas over any suit, action or proceeding arising out of or relating to this
Agreement.  Each Party hereby irrevocably waives, to the fullest extent
permitted by law, any objection which it may now or hereafter have to the laying
of the venue of any such mediation, arbitration, suit, action or proceeding
brought in any such county and any claim that any such mediation, arbitration,
suit, action or proceeding brought in such county has been brought in an
inconvenient forum.

17.

Entire Agreement.  This instrument and the attachments hereto contain the entire
understanding of the Parties and may not be changed orally, but only by an
instrument in writing signed by the Party against whom enforcement of any
waiver, change, modification, extension, or discharge is sought.

IN WITNESS WHEREOF, the Parties have executed this Agreement as of September 24,
2012.

VR HOLDINGS, INC.




By

    John E. Baker, Chief Executive Officer







LITIGATION DYNAMICS, INC.




By

    Zane Russell, Chief Executive Officer





3







 


